Title: To Benjamin Franklin from Jacques Leveux, 10 August 1778
From: Leveux, Jacques
To: Franklin, Benjamin


Monsieur
Calais le 10 aoust 1778
Deux americains se sont presentés chez moy il y a deux Jours et ont fait leur raport ainsy qu’au commandant de la ville qu’ils s’étoient sauvés des prisons d’angleterre ou ils avoient été conduits apres avoir été pris par les anglois. L’un est le Sieur Edward Leger lieutenant a bord du Navire le Hornit Cap. John Nicholson au service du Congrès et L’autre le Sieur thomas Barns Chirurgien a bord du Brigantin americain hampden Cap. Burroughs. Ils sont partis ce matin par la voiture publique pour avoir l’honneur de se presenter chez vous et comme il leur manquoit de l’argent je leur ay fourni a chacun quatre guinés pour subvenir aux frais de leur voyage. J’ose me flatter, Monsieur, que vous voudrez bien approuver ma conduite qui n’a pour but que de remplir le devoir dont vous m’avez chargé icy qui est de rendre service a vos compatriotes; je vous prie de me dire si je peux agir de meme avec ceux qui pouroient venir par la suite. Soyez persuadé que vos ordres Seront executés avec la plus grande ponctualité. J’ay l’honneur d’etre avec respect Monsieur Votre tres humble et tres obeissant serviteur
Jes. Leveux
 
Notations in different hands: Leveux Calais / 10. Aout. 1778.
